Citation Nr: 1115932	
Decision Date: 04/22/11    Archive Date: 05/04/11	

DOCKET NO.  06-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously  denied claim of entitlement to service connection for residuals of a left knee injury.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a corneal abrasion of the left eye.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Robert E. O'Brien. Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefits sought.  

The case was remanded by the Board in November 2008 for procedural purposes.  It has been returned to the Board for appellate review.  

A review of the record reveals that by rating decision dated in April 2006, service connection was granted for residuals of a right knee injury.  A 30 percent disability evaluation was assigned, effective April 26, 2005.  In his informal hearing presentation dated in February 2011, the Veteran's accredited representative raised the issue of the Veteran's entitlement to service connection for a left knee disability secondary to the service-connected right knee disability.  This constitutes a new claim of entitlement.  It has not been developed or adjudicated by the RO for the Board's review.  Accordingly, it is referred to the RO for appropriate consideration.  

The issue with regard to service connection for a left knee disability is addressed in a Remand at the end of the decision below and is remanded to the RO by way of the Appeals Management Center in Washington, D.C.  





FINDINGS OF FACT

1.  Service connection for residuals of left knee injury and for residuals of a corneal abrasion involving the left eye was denied by the RO in an August 1980 determination.  Following notice to the Veteran of the denial action and his appellate rights, a timely appeal did not ensue.  

2.  By rating decision dated in February 2004, in pertinent part, service connection for residuals of a neck injury was denied.  Following notice to the Veteran that month of the denial action and his appellate rights, a timely appeal did not ensue.  

3.  By rating decision dated in February 2004, service connection for residuals of a left knee injury remained denied because evidence submitted was determined to be not new and material.  Also, service connection for residuals of a corneal abrasion involving the left eye remained denied because the evidence submitted was not determined to be new and material.  

4.  Received in April 2005 was a request from the Veteran to reopen the previously denied claims with regard to the disabilities at issue.  

5.  Since the February 2004 rating decision which denied reopening the claims of entitlement to service connection for a left eye disability and which denied service connection for a neck disability, evidentiary submissions in support of the claims are cumulative/redundant of previously reviewed evidence and the evidence does not relate to an unestablished fact necessary to substantiate either claim.  

6.  Evidence received since the February 2004 rating decision denying service connection for a left knee disability includes evidence that relates to an unestablished fact necessary to substantiate the claim.  





CONCLUSIONS OF LAW

1. August 1980 and February 2004 rating decisions denying service connection for residuals of left eye disability are final; new and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The February 2004 rating decision denying service connection for a neck disability is final; new and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Evidence submitted since the February 2004 rating decision, wherein the RO denied service connection for a left knee disability, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA is in receipt of a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the case was remanded by the Board in November 2008 primarily for the purpose of providing the Veteran with adequate notice of the types of new and material evidence he needed to submit in order to successfully reopen the previously denied claims.  Under the judicial holding of Kent, v. Nicholson, 20 Vet. App. 1 (2006), VA is required to furnish such information to an individual attempting to reopen a claim which has been previously denied.  However, the Veteran did not receive the Board's remand or the Kent compliance letter.  In a January 16, 2009 statement, the Veteran reported that his address had changed.  He provided an address on D. Boulevard.  The February 2009 Kent compliance letter was sent to L. Lane.  It was returned to VA with a stamped notation "not deliverable as addressed.  Unable to forward."  The Board's remand order was also returned.  The record reveals that the Supplemental Statement of the Case dated in January 2010 was sent to an incorrect apartment number at the D. Boulevard address.  It was returned with a written notation "return to sender, does not live at this address."  

Subsequently, a March 9, 2010, note from the Veteran's representative reflects a notation that "the Veteran is incarcerated but we do not have information as to which prison.  His wife does not wish to speak to us but is in the process of getting a divorce.  This Veteran is no longer at above address..."  The aforementioned notation was included on an "SSOC notice response" letter in which the Veteran was asked to indicate whether he had any other information or evidence to submit.  The representative indicated there was no other information or evidence to submit and asked that the case be returned to the Board for further appellate consideration as soon as possible.  

Corresponding to VA's duty to assist the Veteran in obtaining information and developing a claim is the duty on the part of the Veteran himself to cooperate with VA in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not always a one-way street).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty

on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

The most recent information of record with regard to the Veteran's whereabouts reflects that he is incarcerated.  However, he has not informed VA of his location and even his accredited representative has been unable to ascertain the particular prison in which he is incarcerated.  As a result, VA was not able to fully comply with the remand order.  

The Board finds nevertheless that VA has done all that it possibly could to comply with the duties to notify and assist the Veteran in developing his claims.  In the circumstances of the instant case, the Board finds a remand for further development, whether procedural or substantive or both, would serve no useful purpose.  Because the Veteran's whereabouts are unknown, further attempts at notification or development would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result of a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

In view of the foregoing, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations

Pursuant to the provisions of 38 U.S.C.A. § 7105, a decision by the RO may not thereafter be reopened and allowed in a claim based upon the same factual basis may not be considered.  The exception to this rule is set forth under 38 U.S.C.A. § 5108, which provides that "[I]f new and material evidence has been presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent  sufficient new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

Service connection for a left knee disability and for left eye disability was denied by the RO in an August 1980 decision.  It was indicated there was no indication of trauma involving the left eye during service.  Reference was made to a VA examination in August 1980 referring to a bilateral knee condition by history only, with the only positive finding being crepitus in both knees.  It was stated that refractive error was considered a constitutional and development abnormality.  It was determined residuals of corneal abrasion of left eye were not shown by the evidence of record.  By letter dated in September 1980, the Veteran was informed the evidence did not establish service connection for disabilities that included a left knee condition, a left eye condition, and refractive error.  The Veteran did not appeal that decision, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202 (2010).  

By rating decision dated in February 2004, service connection for residuals of a neck injury was denied.  It was stated that the service treatment records were negative for reference to complaints or findings indicative of the presence of a neck disorder.  Reference was also made to VA examination in August 1980 showing no neck disability.  Reference was also made to treatment records from the North Texas Healthcare System showing no treatment for a neck disorder.  It was stated there was no medical evidence of record showing the Veteran had a neck disorder of any type.  

With regard to the left knee, it was stated that treatment reports from the North Texas Healthcare System showed the Veteran had complaints of edema involving the lower extremities.  Reference was made to copies of service treatment records the Veteran provided, but it was noted these records were considered at the time of the 1980 denial.  It was stated there had been no additional medical evidence presented to warrant reopening of the claim.  

With regard to residuals of corneal abrasion of the left eye, it was stated that the Veteran had a current diagnosis of subnormal vision.  It was further indicated the copies of the service treatment records the Veteran provided to support his current claim were duplicates of service medical records already considered.  It was added there had been no additional medical evidence presented with regard to residuals of a corneal abrasion.  The claim was therefore not successfully reopened.  

The Board notes that if new and material evidence is received with respect to a claim that has been previously denied, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  The Court has held that, if "new and material evidence" is presented or secured with respect to a finally disallowed claim, VA must reopen the claim.  Evans v. Brown, 9 Vet. App. 27 (1996);  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

In determining whether evidence is sufficiently new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In a recent decision, the Court held that the post VCAA version of § 3.156(a) establishes a low threshold for reopening a claim-one that does not require that the claimant submit a medical opinion to reopen his or her claim. Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   

Service connection itself may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  

Service connection for certain chronic diseases, to include arthritis, may be granted if manifest to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Factual Background and Analysis

With regard to the claim for service connection for a left knee disability, as noted above, service connection was denied by the RO in August 1980 essentially because there was no current evidence of a disability involving the left knee.  The denial action in 2004 referred to duplicate copies of service treatment records.  Reference was made to a current diagnosis of edema involving the lower extremities, and it was stated there had been no additional medical evidence presented with regard to residuals of left knee injury.  However, evidence submitted since the 2004 rating decision includes references to leg swelling bilaterally, a history of bilateral knee pain of 30 years duration during VA outpatient visits on various occasions the last three years pertaining primarily to difficulties with the right knee.  There are also private medical records associated with the file that include a February 2005 statement from a private physician referring to mild effusion on hypermotility involving the left patella.  

In view of the foregoing, the Board finds that at least a portion of the newly submitted evidence addresses the basis for the prior denial in that the Veteran now has a left knee disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Inasmuch as the Veteran has complained of problems with the left knee since service and he has been reported to have abnormalities involving the left knee at the present time, the Board finds that the new evidence is sufficiently new and material so as to warrant reopening of the claim with regard to this issue.  

With regard to the left eye disability, the VA examination accorded the Veteran in August 1980 included evaluation in an eye clinic for a complaint of a left eye injury.  The Veteran stated he had sustained a corneal abrasion secondary to being hit by a "tree limb."  Current examination showed no scarring.  He was given a diagnosis of refractive error.  However, refractive error of the eye is not a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  38 C.F.R. § 3.303(c).  

The additional evidence submitted since the 2004 decision does not show that any disability involving the left eye or the neck is attributable in any way to the Veteran's active service.  A number of both VA and private medical treatment records have been associated with the claims file since the request to reopen the claim was received in 2005, but the records refer primarily to problems involving the right knee and other unrelated difficulties the Veteran was experiencing.  The Court has held that additional evidence, consisting merely of records of post service treatment not indicating that a condition is service connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Veteran himself is not competent to relate any current neck or eye disability to problems he claims he had in service; such a determination requires medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  His statements are essentially cumulative of previous assertions made in support of his claims.

Hence, the Board finds that new and material evidence has not been presented with regard to the claim for a neck disability and for residuals of a corneal abrasion of the left eye and the 2004 RO decision remains final with regard to these issues.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the previously denied claims pertaining to the neck and the left eye, the benefit of the doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463 (1993).  


ORDER

New and material evidence has been submitted to reopen the service connection claim for a left knee disability.  As such, this portion of the claim is reopened.  To this extent only, the appeal is granted.  

New and material evidence not having been received, the application to reopen the previously denied claim of service connection for a neck disability is denied.  

New and material evidence not having been presented, the application to reopen the previously denied claim of entitlement to service connection for residuals of corneal abrasion of the left eye is denied.  


REMAND

With regard to the left knee, the Board believes that further development is in order and this portion of the case is remanded for the following:
1.  The Veteran should be afforded an examination by a physician knowledgeable in orthopedics for the purpose of determining the nature, extent, and etiology of a left knee disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  Following review of the relevant medical evidence in the claims file, to include the service treatment records and post service treatment records, the medical history obtained from the Veteran, current clinical evaluation, and any tests that are deemed necessary, the examiner should state whether it is at least as likely as not (a 50 percent or more likelihood) that any current left knee disability is attributable to the Veterans active service under any theory.  The examiner is requested to provide the complete rationale for any opinion expressed.  If the examiner cannot provide an opinion as to etiology without resort to speculation, this should be so indicated and the examiner should state why.  

2.  After completion of the above, the RO should review the entire evidence of record and determine whether service connection is warranted for any left knee disability.  The RO should also determine if service connection is warranted for a left knee disability as secondary to his service-connected right knee disability.  The Veteran and his representative should be furnished with an appropriate Supplemental Statement of the Case and be afforded an opportunity for response.  Then, the case should be returned to the Board for appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA.  However, the Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHELLE KANE
	Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


